Exhibit 3.2 BYLAWS OF ACACIA RESEARCH CORPORATION AS AMENDED AND RESTATED (A DELAWARE CORPORATION) TABLE OF CONTENTS PAGE ARTICLE 1.OFFICES 1 ARTICLE 2.MEETINGS OF STOCKHOLDERS 1 ANNUAL MEETINGS 1 SPECIAL MEETINGS 2 BUSINESS WHICH MAY BE CONDUCTED 2 NOTICE 4 QUORUM AND ADJOURNMENT 5 VOTING 5 PROXIES 7 INSPECTORS OF ELECTION 8 CONDUCT OF MEETING 8 CONSENT OF ABSENTEES 9 ARTICLE 3.DIRECTORS 9 POWERS 9 NUMBER OF DIRECTORS 10 ELECTION AND TERM OF OFFICE 10 RESIGNATIONS AND VACANCIES 11 MEETINGS OF THE BOARD OF DIRECTORS 11 QUORUM 12 PARTICIPATION BY CONFERENCE TELEPHONE 12 WAIVER OF NOTICE 12 ADJOURNMENT 13 FEES AND COMPENSATION 13 ACTION WITHOUT MEETING 13 COMMITTEES 13 ARTICLE 4.OFFICERS 14 OFFICERS 14 ELECTION 14 SUBORDINATE OFFICERS 14 REMOVAL AND RESIGNATION 14 VACANCIES 15 THE CHAIRMAN OF THE BOARD 15 THE CHIEF EXECUTIVE OFFICER, PRESIDENT AND VICE-PRESIDENTS 15 THE SECRETARY AND ASSISTANT SECRETARY 16 THE TREASURER AND ASSISTANT TREASURER 16 i. . ARTICLE 5.CERTIFICATE OF STOCK 17 LOST CERTIFICATES 18 TRANSFER OF STOCK 18 FIXING RECORD DATE 19 REGISTERED STOCKHOLDERS 19 ARTICLE 6.GENERAL PROVISIONS 20 MAINTENANCE AND INSPECTION OF RECORDS 20 ANNUAL REPORT TO STOCKHOLDERS 20 CHECKS; DRAFTS; EVIDENCE OF INDEBTEDNESS 20 ENDORSEMENT OF DOCUMENTS; CONTRACTS 20 REPRESENTATION OF SHARES OF OTHER CORPORATIONS 21 STOCK PURCHASE PLANS 21 CONSTRUCTION AND DEFINITIONS 21 AMENDMENTS 22 FISCAL YEAR 22 DIVIDENDS 22 LOANS TO OFFICERS AND EMPLOYEES 22 ARTICLE 7.INDEMNIFICATION 23 RIGHT TO INDEMNIFICATION 23 PREPAYMENT OF EXPENSES 23 CLAIMS 23 NONEXCLUSIVITY OF RIGHTS 23 OTHER SOURCES 23 AMENDMENT OR REPEAL 24 OTHER INDEMNIFICATION AND PREPAYMENT OF EXPENSES 24 INSURANCE 24 INDEMNITY AGREEMENTS 24 ii. AMENDED AND RESTATED BYLAWS OF ACACIA RESEARCH CORPORATION (A DELAWARE CORPORATION) ARTICLE 1. OFFICES 1.1The registered office shall be in the City of Wilmington, County of New Castle, State of Delaware. 1.2The corporation may also have offices at such other places both within and without the State of Delaware as the Board of Directors may from time to time determine or the business of the corporation may require. ARTICLE 2. MEETINGS OF STOCKHOLDERS 2.1All meetings of the stockholders shall be held at such place, within or without the State of Delaware, as shall be designated from time to time by the Board of Directors and stated in the notice of the meeting or in a duly executed waiver of notice thereof. 2.2The Secretary shall prepare and make, at least 10 days before every meeting of stockholders, a complete list of stockholders entitled to vote at the meeting, arranged in alphabetical order, and showing the address of each stockholder and the number of shares registered in the name of each stockholder. Such list shall be open to the examination of any stockholder, for any purpose germane to the meeting, during ordinary business hours, for a period of at least 10 days prior to the meeting, either at a place within the city where the meeting is to be held, which place shall be specified in the notice of the meeting, or, if not so specified, at the place where the meeting is to be held. The list shall also be produced and kept at the time and place of the meeting during the whole time thereof, and may be inspected by any stockholder who is present. ANNUAL MEETINGS 2.3Annual meetings of stockholders shall be held at such date and time as shall be designated from time to time by the Board of Directors and stated in the notice of the meeting, at which they shall elect directors and transact such other business as may properly be brought before the meeting. At an annual meeting of the stockholders, only such business shall be conducted as shall have been properly brought before the meeting. 1 SPECIAL MEETINGS 2.4Special meetings of the stockholders may be called only by the Board of Directors, the Chairman of the Board or the Chief Executive Officer and may not be called by any other person or persons. Upon such written request to the Secretary by any person or persons (other than the Board of Directors) entitled to call a special meeting of the stockholders, the Secretary shall cause notice to be given to the stockholders entitled to vote that a meeting will be held at a time requested by the person or persons calling the meeting, not less than 35 days nor more than 60 days after the receipt of the request. If notice of a special meeting of the stockholders is not given within 20 days after the Secretary's receipt of the request, the person or persons entitled to call the meeting may give the notice.
